 In the Matter Of PULASKI VENEER CORPORATIONandUNITED BROTHER-HOOD OF CARPENTERS & JOINERS OF AMERICA, LOCAL UNION #1862Cases Nos. C-555 and R-616.-Decided December 3, 1938Cabinet Plywood, Veneer, and Novelty Furniture Manufacturing Industry-Interference, Restraint, and Coercion:hostility toward union organization ex-pressed by employer to employee-organizer ; surveillance of union meetings byexecutive and supervisory employees ; assistance by supervisory employees incirculation of antiunion petition; anti=unionspeech-Discrimination:lay-off,discharge, and demotion followed by lay-off, respectively— of three employeesfor union activity ; charges of, not sustained as to six other employees-Rein-statement Ordered:of employees laid off, discharged, ordemoted-Regular andSubstantially Equivalent Employment:desire of employee controlling in absenceof strong evidence showing-BackPay:awarded to employees laid off, dis-charged, or demoted : as to one such employee, not to include period betweendate of Intermediate Report and date ofDecision-Investigation of Repre-sentatives:controversy concerning representation of employees : refusal of em-ployer to agree to consent election or cross-check of union membership cardsagainst payroll-Unit Appropriate for Collective Bargaining:all employees ex-cept supervisory, clerical, and office employees ; no dispute concerning unit-Election OrderedMr. Reeves R. Hilton,for the Board.Mr. R. K. Sutherland,andMr. J. C. TV?sor,of Pulaski, Va., andMr.William A. Stuart,ofAbingdon, Va., for the respondent.111r.Phil J. Knee,of Roanoke, Va., for the Union.Mr. Harry Cooper,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 21, November, 15, and November 19, 1937, UnitedBrotherhood of Carpenters & Joiners of America, Local Union #1862,herein called the Union, filed a charge, an amended charge and asecond amended charge, respectively, with the Regional Director fortheFifthRegion (Baltimore,Maryland), alleging that PulaskiVeneer Corporation, Pulaski, Virginia, herein called the respondent,had engaged in and was engaging in unfair labor practices affecting-10 N. L R. B., No. 11.136 DECISIONS AND ORDERS137commerce, within the meaning of the National Labor Relations Act,49-Stat. 449, herein called the Act.On November 19, 1937, the Unionalso filed with the Regional Director a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of the respondent, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On November 24, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and acting pursuant to ArticleIII, Section 10 (c) (2), and Article II, Section 37 (b), of said Rulesand Regulations, further ordered that the two cases be consolidatedfor the purpose of hearing.On December 27, 1937, the Board, bythe Regional Director, issued its complaint and accompanying noticeof hearing and a separate notice of hearing on the petition, copies ofwhich were duly served upon the respondent and the Union.The complaint, charging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct, alleged in substance (1) that in September, October, and Novem-ber, 1937, the respondent discharged and has since refused to reinstate12 named employees for the reason that they joined and assisted theUnion, and (2) that it intimidated, restrained and coerced its em-ployees to prevent them from joining a labor organization of theirown choosing.The respondent filed an answer, dated December ^9,1937, in substance denying the unfair labor practices charged in thecomplaint.Pursuant to notice, a hearing was held in Pulaski, Virginia, fromFebruary 3 to 12, 1938, before Peter F. Ward, the Trial Examinerduly designated by the Board.The respondent was represented bycounsel and by its president, the Union by one of its organizers, andthe Board by counsel.Counsel for the Board and for the respondentparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingupon the issues was afforded all parties.At the close of the Board's case, counsel for the Board moved thatthe complaint be dismissed with respect to George Farmer, Ed Hurst,and Argell Turpin, employees who were alleged in the complaint tohave been discriminatorily discharged and who were not availableto testify at the hearing.Counsel for the Board also moved that thecomplaint be conformed to the proof adduced at the hearing.Bothmotions- were granted by the Trial Examiner.Also at the close ofthe Board's case and at the close of the hearing, counsel for the 138NATIONAL LABORRELATIONSBOARDrespondent moved that all testimony offered by the Board be strickenas insufficient to support any remedy or judgment against the re-spondent.The motion was denied. At the close of the hearingcounsel for the respondent moved that testimony bearing upon thepetition be stricken and that the petition be dismissed on the groundthat the evidence was insufficient to show that the Union representedamajority of the employees.The Trial Examiner reserved rulingat the hearing but subsequently denied the motion in his IntermediateReport.Counsel for the respondent also made motions that all evi-_dente introduced as tending to support the complaint with respectto Shinault, Rupe, Stout, and Morris, be stricken as insufficient to sup-port the granting of any relief.The motions were denied.Counselfor the respondent made similar motions in the cases of Stuart, Delp,Brookman, Cooper Johnson, and J. W. Johnson, the other employeesalleged to have been discriminatorily discharged.Ruling upon thesemotions was reserved at the hearing but denied by the Trial Exam-iner in his Intermediate Report.During the course of the hearing,the Trial Examiner made a number of other rulings on motions andobjections to the admission of evidence.The Board has reviewed allthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On February 18, 1938, the respondent filed a brief which the Boardhas considered.On April 21, 1938, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the parties.The TrialExaminer found that the respondent had engaged in and was en-gaging in the unfair labor practices alleged in the complaint by dis-charging and refusing to employ L. H. Morris, Roy Stout, andGarnett Shinault, and by interfering with the organizational activi-ties of its employees.He recommended that the respondent ceaseand desist from its unfair labor practices, that it offer Morris andStout reinstatement to their former positions and make them wholefor any losses of pay incurred, and that it snake whole GarnettShinault for any loss of pay he` has suffered. Since Shinault testi-fied that he did not desire reinstatement, the Trial Examiner didnot recommend that he be reinstated.The Trial Examiner alsofound that the separation from employment of the other employeesnamed in the complaint, with the exception of Clair Delp, was occa-sioned by business conditions at the respondent's plant and recom-mended that the complaint as to them be dismissed. The TrialExaminer failed to pass on the case of Clair Delp.On April 27, 1938, and on May 16, 1938, the Union and the re-spondent, respectively, filed their exceptions to the Intermediate Re-port.On April 30, 1938, the parties were advised of their right,within 10 days from receipt of notice, to apply for oral argument or DECISIONS AND ORDERS139permission to file briefs.The Union, on May 12, and the respondent,on June 4, 1938, each filed a brief in support of its exceptions to theIntermediate Report.Neither applied for opportunity to presentoral argumentthereon before the Board.The Board has considered the exceptions and briefs of the respond-ent and the Union.The exceptions, in so far as they are inconsistentwith the findings, conclusions, order and Direction of Election setforth below, are hereby found to be without Inerit.Upon the entire record in these cases, the Board makes the fol-lowing :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTPulaski Veneer Corporation is a Virginia corporation engaged inthe business of manufacturing and distributing cabinet plywood, faceveneer, dimension walnut, novelty furniture, and other articles. Itsoffice and plant is situated in Pulaski, Virginia.Its principal raw materials are logs, about 60 per cent of which arepurchased in Virginia and about 40 per cent of which are purchasedinWest Virginia, North Carolina, Pennsylvania, Tennessee, andMaryland.The respondent also uses screws, hinges, and furniturehardware,which are procured from New York, Pennsylvania,Indiana, and North Carolina.The respondent produces several thousand novelty pieces and onemillion feet of veneer material per month.Approximately 75 percent of these products are shipped to points outside the State ofVirginia.The respondent employs salesmen who solicit orders fromjobbers, wholesalers, and retail stores, including chain and depart-ment stores. Its jobbers are located in Omaha, Nebraska; Minneapo-lis,Minnesota ; St. Louis, Missouri ; and Kansas City, Missouri ; aswell as in other cities throughout the United States.II.THE ORGANIZATIONINVOLVEDUnited Brotherhood of Carpenters & Joiners of America, LocalUnion #1862, is a labor organization affiliated with the AmericanFederation of Labor. It admits to membership all woodworkingemployees in the town of Pulaski, Virginia, except supervisory andclerical employees.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionLate in August 1937,Kues, organizerfor the United Brotherhoodof Carpenters & Joiners of America, visited Wysor, president of therespondent, and Richardson, its general manager, and told them ofhis intention to organize at the respondent's plant. 140NATIONAL LABOR RELATIONS BOARDOn or about September 1, 1937, L. H. Morris,an employee of therespondent who conferredwithKues, began to organize the Unionamong the respondent'semployees.Soon thereafter,RichardsoncalledMorris into his office,and in the presence of DeCamp, plantsuperintendent,asked him if lie was organizing.When Morrisanswered in the affirmative, Richardson replied, "We don't wantorganized labor."He -further stated :"I am afraid that a unionwould not be a good thing for our company."He also asked forand received a sample union application card and advised Morrisnot to circulate such cards about the plant.On the night of September 10, 1937, the first meeting of the Unionwas held at the Hotel Pulaski,and weekly meetings were thereafterheld at various places in Pulaski.Present at the Hotel Pulaski onthe night of September 10 were Wysor, Richardson,and DeCamp,each of whom was seen by employees attending the meeting of theUnion.Wysor, Richardson,and DeCamp testified at the hearingand each sought to explain his presence at the Hotel Pulaski.DeCamp testified that he was present to attend a meeting of theAmerican Legion, which was being held in a room adjoining theunion meeting hall.Wysor testified that he was on his way homefrom the movies,noticed a crowd outside the hotel, and stepped into see what was going on.He,met DeCamp who remarked to him,"I ain attending a meeting of the Legion,but we are having here ameeting of the Union." Shortly thereafter he met the mayor ofPulaski and they-talked about the Union,among other things.Wysor also observed Richardson, -who, upon being asked what wasgoing on, stated"that there was a meeting of the Union."Richardson testified that lie was called from his office that nightby the mayor of Pulaski,who asked him to come over to the hotel,that the request was not unusual since he was accustomed to meetingthe mayor there for conferences,and that they discussed the Union.According to Richardson, as he approached,the mayor announced :"It looks like there is quite a big crowd at the union meeting."Richardson did not reveal why the mayor had summoned him to thehotel that evening nor what other subjects were discussed by himand the mayor.The second meeting of the Union took place on September 17 in theyard of the home of L. H. Morris.Lively, the assistant superin-tendent at the plant,and Troy Richardson,foreman of the noveltyshipping department and brother of the general manager, were seenat the Morris yard meeting standing alongside the fence.Livelyadmitted attending this meeting and subsequent meetings of the1Lively was assistant superintendent from May 1 to about September 20, 1937, and fromabout October 8 to October 20, 1937. DECISIONS AND ORDERS141Union "out of curiosity."Harris, a foreman in the cabinet room,was also seen at union meetings.Howlett, foreman of the machine room, advised Brookman, anemployee in his department, not to attend the meeting in Morris'yard because "there will be someone there to spot you . . . some ofthe company officials."Binschadler, foreman of the finishing room,told Shinault, an employee in his department, on the day after thesecond meeting which Shinault had attended that "you had beendown at the meeting . . . you joined the Union . . . somebody wasthere,,down there, watching you and told me you joined."NeitherHowlett nor Binschadler denied making these statements.For a period of about 2 weeks after the first meeting of the Union,the following petition was circulated throughout the plant for the sig-natures of the employees :To the MANAGEMENT OF PULASKI VENEER CORPORATION, PULASKI,VIRGINIA :It is understood that efforts are being made by outsiders toorganize your employees for the purpose of representation incollective bargaining.This is to advise you that we, the under-signed employees of your plant, have not joined any such organ-ization and have not delegated the right to anyone to representus in any way in such matters.It is our opinion that the Company will treat us fairly. Ifwe later find it necessary or advisable to have an organizationfor bargain purposes we prefer to have one of our own.You may consider this statement to you as continuing in effectuntil we notify you to the contrary.According to Cox, a carpenter in the plant, the idea of the petitionwas conceived by him immediately after the first meeting of theUnion.The petition was drawn up by Cox and Askew, an employeein the supply and sample room of the plant. Cox and Askew circu-lated the petition throughout the plant and solicited signaturesthereon both during and after working hours.Most of the foremensigned the petition, and Brown, foreman of the core department, andBinschadler, foreman of the finishing room, advised employees tosign it.Brown, in his own avords, "kindly urged it on." In one in-stance Binschadler told Isaacs, an employee under him, that he wouldprobably be discharged if he did not sign, and said "that if the Unionwasn't going through, and if it didn't go through, and which itwasn't, that they would look on that sheet, at all the names thatwasn't on it, and they would probably be discharged." In anotherinstance, Binschadler told J. S. Morris, another employee under him,after advising him to sign, "just in case you ever ask for a raise oranything, they will refer back to this paper to see whether you are 142NATIONAL LABOR RELATIONS BOARDfor the Union or against it." In view of Binschadler's admission thathe told employees that he would like to see them sign the petition, wedo not credit his denials of the above statements.On one occasionPatterson, assistant foreman in the plant, advised an employee to-sign the petition, saying "if the Union would come in there, we wasall going to be out of work." Patterson did not testify at the hearing,and the statement attributed to him remained uncontradicted.Early one evening, shortly before the night shift went on, Askewcalled Lively from his office to explain the petition to a group of night-shift employees of the core department.Lively, addressing theseemployees in the presence of Brown, stated, in his own words, amongother things, that "as far as the paper was concerned, I did not knowabout that or about the Union. But it meant this much : If we didnot-we had a lot of orders on file, that if we failed to fill the orders.because of unrest we had around and did not get those orders, andcustomers cancelled their orders, I did not see any other way for theplant but to shut down . . ." At least one of his listeners under-stood Lively to say that "if the Union went through we would beall out of a job and said if the ones that signed it would still havea job."The circulation of the petition was completed by about September27, 1937, after some 300 employees had signed it.Meanwhile, Richardson had received reports that his name hadbeen reviled at union meetings by Kues.On October 29 Richardsoncalled the employees together in the face department and read tothem a speech which he had written out.He discussed the uncertain-ties of the respondent's business, the increase in the respondent's payrollwithout a corresponding increase in production, and the lossesincurred.He then said, among other things, "This would be a com-plete puzzle to me if it were not for the fact that I realize there areelements which are disrupting the coordination and cooperation ofyou men one with the other, which have been going on for severalmonths . . ."He referred to the "continuous program of publicspeeches for several weeks in this town attacking my integrity, hon-esty, fairness etc.," and asked the employees if they approved of thatkind of public speaking.He continued as follows :... we have built you nice buildings to work in, have given younice machinery to work with, have given you conditions that areso far head of a farmer that it is pitiful, and we are asking thatyou stop and pause a minute and consider what it is all aboutand help to get rid of this agitation and favoritism and onebunch trying to influence another, all of which has added to theexpense and loss of the Company. I can assure you that if I tryto operate this plant next year, the hiring, firing and rating of DECISIONS AND ORDERS143men is going to be on such a basis that the only favoritism shownwill be to men that show their ability and do the work in a man-ner which is profitable to the company .. .if you feel this company and the management is the typethat has been described to you by others, please say so, as wemuch prefer to let nature take its course than to take a chancewith no profit to us other than keeping the Company going andto employ men and what the pay roll means to the town and com-munity.Boys, what are your sentiments?Richardson explained the paragraph last quoted as follows "I meantif I did not have the assurance of those men that they were going tostand by and not pull a strike-that I had been told they had plannedto pull at one time, that I wasn't going out to take orders at thatmarket ... just to keep the plant running etc." There is no evidencein the record that the Union contemplated a strike.B. Conclusions with respect to in f er f erence, restraint, and coercionFrom the foregoing facts, it is clear that the respondent expressedhostility toward union organization in the plant and made every^etfort to discourage its employees from becoming members of theUnion.The record abundantly shows that the respondent, through its execu-tive and supervisory employees, maintained surveillance of unionmeetings.We cannot accept the explanations of Wysor, Richardson,and DeCamp for their presence at the Hotel Pulaski on the evening ofthe first union meeting.Richardson did not testify in detail regardinghis business at the hotel, and we do not believe that Wysor inadvert-ently discovered that the meeting of the Union was taking place thatevening at the hotel. It is apparent from the testimony of Wysor,Richardson, and DeCamp that the union meeting being conducted thatevening was uppermost in their minds at that time. In the fight oftheir testimony, the presence of all three was more than a coincidenceand we are of the opinion that Richardson and Wysor, at least, visitedthe hotel on the evening of September 10 to engage in surveillance ofthe union meeting.Our conclusion is buttressed by the evidence of thesurveillance of later meetings of the Union by supervisory employeesand by at least one statement by a supervisory employee to his subordi-nate indicating that the respondent was maintaining such surveillance.Although there is no evidence that the respondent initiated theanti-union petition which was circulated throughout the plant, it isclear from the facts set forth above that the respondent encouraged andassisted its circulation and the solicitation of signatures on it.Asproof of its neutrality, the respondent urges that following a con-ference with Humphrey, Board investigator, which took place about 144NATIONAL LABOR RELATIONS BOARDSeptember 24, 1937, it posted notices in its plant on or about October1, informing employees of their right to join a labor organization andstating that the management would not permit interference with thatright.There is also evidence that instructions to the same effect wereissued orally to supervisory employees.However, by the time thenotice was posted and the instructions issued, circulation of the peti-tion had been completed.While the solicitation of signatures, en-couraged by supervisory employees, was going on, the respondent waswell aware that the petition was being circulated. It made no attempt,however, to stop such circulation.Finally, the speech of October 29 was patently an appeal to em-ployees to help the respondent rid itself of the Union in order tokeep the plant running.The respondent contended in its brief insupport of its exceptions to the Intermediate Report that "'Richardsondid no more than defend himself before the same persons to whomKues' scurrilous statements had been made." It is clear, however, thatRichardson did much more than speak in defense of his character.Unquestionably Richardson had the right and privilege of defendinghis character if the Union had attacked it.However, in availing him-self of the opportunity at the same time of making anti-union state-ments in the guise of such defense, the respondent violated the Act.We find that the respondent, through its executive and supervisoryemployees, by expressing to its employees hostility toward union organ-ization, by maintaining surveillance of union meetings, by encouragingthe solicitation of signatures upon the anti-union petition, and by thespeech of October 29, 1937, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.C. The lay-offs and discharges1.BackgroundThe respondent contended in its brief filed February 18, 1938, asfollows :The necessary background for the consideration of these indi-vidual complaints must be the condition of business at respondent'splant.The uncontradicted testimony is that respondent's businessis extremely sensitive to fluctuations in general business. It isfurther uncontradicted that the current recession in general busi-ness made itself felt by respondent in July, when the NationalFurniture show resulted in a disappointingly small volume oforders, much less than the previous year.This fact, in spite of alarge radio order from the General Electric Company, accepted inan effort to fill the gap, resulted in a steady and progressive declinein the business of the plant during the closing months of i he year1937, with a subsequent decline in employment. DECISIONS AND ORDERS145Although the orders received by the respondent in July were "verydisappointing"Wysor testified that they amounted to "a very largesum in total."For that reason, early in the fall of 1937 therespondent increased its normal working force of about 300 by about50, a normal increase for that time of the year.Moreover, becauseof the large General Electric order, the respondent hired about 100additional employees.Employment at the plant reached its peak of449 during the pay-roll period ending September 3.Thereafter,there was a steady progressive decline in employment through thesuccessive weeks of September, October, and November.Work onthe General Electric order ceased on or about October 16.By thepay-roll period ending November 19, the number of the respondent'semployees had declined to 274.The discharges and lay-offs herein.complained of took place between September 4 and November 6, 1937.2.Lay-offs and dischargesClair Delp.On Saturday, September 4, 1937, McNeely, foremanDelp and Vergil Richardson.8Delp was hired by the respondent in August 1936.About aweek before he was laid off, he signed an application card for mem-^bership in the Union and solicited for members.When McNeelylaid him off on Saturday he told him to come back on Sunday to rollsawdust.Delp told him he would, but the sawdust job was only fora day, and Delp did not return on Sunday because lie "did not thinkitwas any use to come back when he told me he cut me off Saturday."A few days after September 4, Delp met McNeely on the street and,in the words of the former, said "How come you cut me off overthe Union?"McNeely "just laughed" and said "You had better letthat Union go.We are all making a living as it is."McNeely didnot deny having made this statement.About 2 weeks after he was laid off, Delp went to the plant andasked McNeely if he would take him back.McNeely "just laughed.-He said he did not have nothing to do with it." About a monththereafter, Delp again inquired about his job and McNeely said thatthere was no work for him at that time.McNeely admitted that2McNeely's testimony is contradictory in this respectAt one place he testified that helaid off John Burton together with Delp and RichardsonAt another place lie testified thatBurton worked 60 hours during the week ending September 10Thus if Buiton was laidoff on September 4, it was not for longSRichardson is not named in the complaint and we make no finding of discrimination in`his caseNevertheless, it is ielevant in connection with Delp's lay-off, to note briefly thefacts in the case of RichardsonThe latter was employed by the respondent for a periodof 4 years,having seniority over four other employees retained at the time of his lay-off,and was admittedly a satisfactory employee, having acted as assistant foreman in thelumber yardIlewas laid off the day after he solicited for members in the Union, beingamong the first to be laid off.The respondent advances no satisfactory reason for select-ing him foi lay-off. 146NATIONAL LABOR RELATIONS BOARDDelp cane back 2 weeks or a month after his lay-off inquiring aboutwork.At the time Delp was laid off, 10 or 12 employees were employedin the lumber yard.The respondent contends that selection for lay-off in the plant is based on the comparative merits of employees, andthat seniority and family responsibilities are considered when twoemployees are equal in ability.McNeely admitted that Delp was acomparatively good worker but testified that the employees retainedwere better in workmanship and dependability.With respect toworkmanship, however, no instances were cited to show that Delpwas inferior to the other employees. In fact, McNeely admittedthat he had had no trouble with Delp other than "his days out occa-sionally."McNeely testified on direct examination that Delp wasnot dependable because he would "lose a lot of Saturdays and Mon-days," that he had on one or more occasions seen Delp on the streetintoxicated on Sunday and that on Monday Delp would send in wordthat he was sick.On cross-examination, however, McNeely admittedthat Delp's intoxication on several occasions was not the cause ofhis lay-off and, further, that he had admonished other employees forbeing drunk.McNeely further claimed that he laid off Delp for only a fewdays, and that he told him he would call him and divide up thework if the slackness lasted but that he did not do so since Delpquit after his lay-off.McNeely testified that if Delp had not quit, "hewould have probably got as much or more work than these boyswere," referring to other employees retained after De]p's lay-off, fourof whom had less seniority than Delp.4Delp did not deny being told that the lay-off would only last a fewdays and admitted that on Tuesday of the week following September4, he returned to the plant, turned in his raincoat and hat, and toldMcNeely he was going to "get another job."McNeely testified thatDelp stated at the time that "he believed he would settle up and gosomewhere else, so he could get steady employment."Delp deniedthat he quit, testifying that he turned in his raincoat and hat becausehe had been laid off.Thereafter he twice applied for reinstatement.Under the circumstances we are of the opinion that he did not quithis employment.His conduct on Tuesday was only the normalresult of his lay-off on Saturday.The respondent has advanced no satisfactory reason for the selec-tion of Delp for lay-off prior to the lay-off of other employees withless seniority.We are convinced from McNeely's testimony thatDelp was neither less capable nor less dependable than other em-ployees.In the light of McNeely's statement to Delp after his lay-4Employment in the lumber yard was reduced after September 4, so that by November13 no employees were employed there. DECISIONS AND ORDERS147off and the other considerations set forth above, the selection of Delpas one of the first to be laid off finds explanation only in his activityon behalf of the Union.We find that the respondent, by laying off Clair Delp, discrimiiiated in regard to his hire and tenure of employment, thereby dis-couraging membership in the Union and interfering with the rightsof its employees guaranteed by Section 7 of the Act.At the time of his lay-off, Delp was earning about $15 weekly.About 3 months before the hearing, Delp was employed as alaborer at the Appalachian Dam by the Appalachian Electric andPower Company at the same weekly wage. It appears, however,.that he has not obtained regular and substantially equivalent em-_ployment.His work for that company consisted of "cut off rightof way," and his employment is apparently not regular.That it,is not substantially equivalent is shown by the fact that the Appala-chian Dam is approximately 10 miles from Pulaski.He desires to-be reinstated to his former position. In the absence of strong evi-dence to the contrary, his wish is entitled to great weight in deter-mining whether lie has actually acquired substantially equivalent,employment.We find that Clair Delp has not obtained regular and.substantially equivalent employment.Roy Stout.Stout was hired by the respondent in August 1934,,and at the time of his discharge was employed as a stationary boiler-fireman on the night shift.He signed an application card for mem-_bership in the Union on September 4, 1937, and thereafter solicitedmembers.He also acted as warden at meetings of the Union andhe was present at the first two meetings of the Union in September._In August 1937, while Stout was at work, Lively came into theboiler room and talked about unions.According to Stout he"started talking about the trouble they had in Logan County, WestVirginia, back several years ago, and made it appear it was an awfulbad thing for a laboring man to belong to an organization of anykind."Lively did not deny this conversation.Thereafter, as already-set forth above, Lively "explained" the anti-union petition to em-ployees in the plant and attended meetings of the Union.The respondent contends that Stout was discharged because he-neglected his duties in order to solicit members for the Union during-working hours, that he disregarded warnings to improve his conduct,__and that his derelictions finally resulted in the failure of a boilerwhich he attended to operate efficiently. It is not disputed that prior-to the beginning of union organization in the plant, the respondenthad no trouble with Stout. In fact, according to General Manager-Richardson, he was a "very satisfactory employee."Stout was discharged on September 21, 1937, by DeCamp who ac-costed him when he came in to work and told him he had received 148NATIONAL LABOR RELATIONS BOARDreports that Stout "had had a row" with the night watchman andthat he had been "running around through the plant, calling themen yellow dogs." Stout denied calling employees "yellow dogs."He told DeCamp, however, that he would not sign the "company'syellow dog," referring to the petition.DeCamp then handed himhis check.On the night before his discharge, Stout left his boiler and spentsome time in the core department soliciting employees during work-ing hours.As a result of his absence, water came up into the popvalve of the boiler, thus affecting the operation of a redrier.Therespondent maintains that Stout's neglect of duty during that nightprecipitated his discharge.Stout denied having received complaints about his work, and deniedhaving been warned by Lively about neglecting his duties and leav-ing his boiler to talk to employees.The record discloses little cred-ible evidence concerning Stout's alleged neglect of his duties priorto the night before his discharge, and the alleged warnings in regardthereto.The Trial Examiner, who had the opportunity to observeboth Stout and Lively, the respondent's chief witness in this respect,when they, testified, found that Stout made a sincere and convincingwitness, "a statement which cannot be applied to said Lively."Thetestimony of Haga, the night watchman, with respect to Stout's al-.leged neglect of duty prior to the night before his discharge, is alsovague and not convincing.And DeCamp, who stated that lie hadreceived reports from Lively and Haga, regarding Stout's absencesfrom his post and his calling employees "yellow dogs" had himselfnever taken the matter up with Stout.Although the weight of credible evidence does not establish thatStout had been warned previously, we are of the opinion that hisfailure to heed such warnings, if made, would not, under the circum-stances of this case, have justified his discharge even though he mayhave occasionally left his boiler during working hours to solicitmembers for the Union.His activity in this regard must be consid-ered in the light of the anti-union activity of Cox and Askew.Therewas no rule prohibiting solicitation in the plant before September 24.It appears that prior to this date Cox and Askew were active in thesolicitation of employees throughout the plant during working hoursfor signatures on the anti-union petition. Cox talked to 75 or 100 em-ployees about the petition within a 3 to 4-day period.Although hetestified that his duties permitted him to circulate through the plant,he admitted going into various departments solely for the purposeof talking to employees about the petition.Askew likewise admittedthat he solicited employees "almost anywhere I see them," althoughhe testified that it did not interfere with his work. In view of theconsiderable time he spent circulating the petition, we cannot believe DECISIONS AND ORDERS149that his work did not suffer by reason of his activity.At least onesupervisory employee, Binschadler,also participated in anti-unionactivity during working hours.Although the respondent knew thatthe petition was being circulated by Askew and other employees itdoes not appear that any of the employees were ever reprimandedor told to discontinue their anti-union activity.In fact, Askew ad-mitted he was never disciplined or warned about his circulation ofthe petition.The conclusion is inescapable that the respondent dis-charged Stout solely because of his Union sympathies.Its failure todiscipline anti-union employees in any manner for similar neglect ofduty is eloquent proof of its discrimination.Furthermore,the respond-ent's contention that the boiler failure on the night of September 20justified his discharge cannotbe sustained.Surber,master mechanicat the plant,admitted that other firemen had let water come up intotheir pop valves.The evidence further shows that letting water intothe pop valve was not considered a serious enough offense to causethe discharge of at least one other employee who had been guilty ofthe same breach of duty some time before Stout's discharge.In view of the above considerations,we do not think that Stout'sneglect of duty on the night before his discharge was the real reasonfor such discharge..We are-of the opinion.that Stout was dischargedbecause of his activity on behalf of the Union.We .find that by discharging Roy Stout,the respondent discrim-inated in regard to his hire and.tenure of employment, 'thereby dis-couraging membership in the Union and interfering with the rightsof its employees guaranteed by Section7 of the Act. .At the time of his discharge,Stout was earning $19.60 weekly.OnOctober 25,1937,he was employed by the Appalachian Electric andPower Company as a laborer.His work for that company was notsimilar to that which he did for the respondent.He was employedat the time of the hearing,earning a weekly wage of $15.He de-sires to be reinstated to his former position.We find that RoyStout has not obtained regular and substantially equivalent employ--ment.,Claude Brookman.Brookman was employed by the respondent inAugust 1934, resigned his position in August 1936, and was reem-ployed by the respondent late in August 1937.At the time of hislay-off on October,21, he ran a shaper machine in the machine roomon the night shift.He signed an application for membership in theUnion on September 10 and attended meetings.He became financialsecretary of the Union some time in October or November 1937.Between September 10 and 15, Askew asked him to sign the anti-union petition.Brookman refused.A. few days later, on Septem-ber 17,Howlett, foreman of the machine - room,'asked him if heh,,d signed the petition,"begged and pleaded",with him to do so,147841-39-vol 10-11 150NATIONALLABOR RELATIONS BOARDand later the same day again asked him to sign and warned him notto attend a meeting of the Union that evening. Brookman attendedthe meeting.Brookman was laid off on October 21, 1937, together with fiveother employees, when the night shift in the machine room was dis-continued because of lack of work.Brookman admittedly was an ex-perienced and satisfactory employee.However, there is no evidencein the record that Brookman was more competent or more satis-factory than any employees in the machine room retained on theday shift.Wendle and Fields, employees on the night shift withBrookman were transferred back to the day shift from which theyhad been taken when the night shift had been put on in August.Wendle was an assistant foreman on the night shift and Fields hadgreater seniority than Brookman.Brookman testified that when he was reemployed in August 1937,Howlett promised him that he -would be kept on when the nightshift would be laid off., Brookman admitted, however, that DeCainptold him before he was reemployed that he would be among thefirst to be laid off. - Howlett denied promising Brookman steadyemployment..Upon the basis of the record we do not find that the respondentlaid- off Claude Brookman because of his" membership in or hisactivity on behalf of the Union.Marvin Stuart, Roland Rupe; -John William Johnson, ",CoopeAJohnson.The night shift in the core department was discontinuedon or about October 21.Pursuant to the order of DeCamp, Brownmade up a list of 11 employees to be laid off from that department atthat time, among them being the four named above, who were em-ployed on the day shift.At the time of their lay-off these employeeshad been employed by the respondent for periods ranging from 4months to ^ 31/2 years and each was employed -on a ripsaw exceptCooper Johnson who operated a planer.None of them was particu-larly active in the Union, although each had signed an applicationcard for membership before October 21, except Cooper Johnson whosigned shortly thereafter, and although each attended meetings ofthe Union.Stuart solicited for members.Each was asked to 'signthe anti-union petition by Cox or Askew and each refused, exceptJohn William Johnson, who at first also refused but signed after hisforeman, Brown, advised him to do so.Brown based his selections for lay-off on ability.Although Stuarthad never received any complaints about his work, and the work ofRupe and Cooper Johnson was satisfactory, the employees on thenight shift who replaced each of those named and John WilliamJohnson were claimed by Brown to be either more efficient or moreexperienced, and one was an assistant foreman.Brown's testimony I)b:CISIONS AND ORDERS151regarding the superiority of those employees who replaced the fourin question was not controverted.The record does not reveal whether other employees of the coredepartment laid off or retained at this time were or were not membersof the Union except Rufus Richardson, who replaced Stuart and whowas charged by John William Johnson with being "non-union"because he heard him "talk agin the Union."The Union contends that the respondent's claim that the lay-offsin the core department were occasioned by business conditions shouldnot be credited because the respondent purchased cores shortly afterthe start of union organization in the plant, although it had manu-factured its own cores theretofore, and had the facilities for doing so.There is uncontroverted evidence, however, that such purchases weremade because of a shortage.of air-dried lumber from which coreswere manufactured.On the basis of the facts set forth above we do not find that therespondent, by laying off Marvin Stuart, Roland Rupe, John WilliamJohnson, and Cooper Johnson, discriminated in regard to their hireand tenure of employment to discourage membership in the Union.Garnett Shinault.Shinault was hired by the respondent in October1936, and at the time of his discharge was a sprayer in the noveltyfinishing department.He signed an application card for membershipin the Union on September 13, 1937. On September 17, his foreman,Binschadler, called hint into his office, asked him to sign the anti-union petition, and threatened him with loss of his job if he did notsign.Although Binschadler denied threatening Shinault with loss of-his job he admitted telling him he would like to see him sign thepetition.In the light of this admission we do not credit his denial.That night Shinault attended the meeting of the Union at Morris'yard, and the following morning Binschadler told him that he hadbeen informed that he had attended the meeting.-Shinault reported the conduct of Binschadler to the Board investi-gator on September 24.On the same day Binschadler asked J. S.Morris, a fellow employee of Shinault, if he had told "that LaborBoard man that I said I was going to fire you if you did not sign thatpaper?"Morris answered in the negative.Binschadler then said"I believe it was that damn Garnet Schinault.He is a dirty liar."Binschadler did not deny having made this statement.Shinault was discharged on October 22, 1937, together with Thomas,a fellow employee working on the sprayer adjacent to his.Therespondent claims that Shinault was discharged because he was caughtscuffling during working hours, and that previous to this occasion hewas guilty of carelessness in work, playing, and smoking during work-ing hours.Regarding the events surrounding his discharge, Shinaultclaims .that he and Thomas were sitting around and joking while 152NATIONAL LABOR RELATIONS BOARDwaiting for the air pressure to be turned on.The record does notreveal whether Thomas was or was not a member of the Union.There is no credible evidence of any serious misconduct on Shinault'spart prior to the event leading to his discharge.On the other hand,the weight of the evidence establishes that the air was not off in thefinishing department on the main line when the incident took place,that Shinault and Thomas were squirting spray at one another, andscuffling, that they had paint on their clothes, and that there was painton the floor and walls.Moreover, there was a company rule against"horse-play" on the job.Although there is considerable doubt whether Shinault's misconductwas the real reason for his discharge in view of the antiunion conductof Binschadler toward Shinault as set forth above, the evidence doesnot warrant a finding of -discrimination in his case.Accordingly, wedo not find that the respondent, by discharging Garnett Shinault, dis-criminated in regard to his hire and tenure of employment to dis-courage membership in the Union.L.H.Morris.Morris has been continuously employed in therespondent's shipping department since July 1933, except for a fewoccasional lay-offs due to. slack business and one lay-off of severalweeks due to illness.At the time union organization began at theplant, he was No. 1 reserve man in the shipping department, engaged inthe work of, counting and packing veneers; fellow employee Creggerwas his helper.Morris was instrumental in starting to organize the respondent'semployees and was subsequently elected president of the Union.Asalready indicated, he was called in by Richardson shortly after Septem-ber 1 when, in the presence of DeCamp, Richardson expressed hisdisapproval of union organization at the plant.Morris attended thefirst meeting of the Union on September 10 and the second meetingwas held at his home on September 17.On September 17 Morris was transferred from the shipping depart-ment to the lumber yard. The transfer did not entail any reduction inpay.Thereafter, following a conference between tiVysor, Richardson,and Humphrey, Board investigator, Morris was transferred back intothe shipping department, to the stockroom section, to work as helperto Aaron Richardson, an employee in that department who is a brotherof the general manager.As a result of his transfer to the lumber yard and retransfer tothe stockroom, Morris was demoted from No. 1 reserve man in theshipping department to No., 2 reserve man in that department.Cregger became No. 1 reserve man. On November 6 Morris was laidoff, together with Cregger, Turpin, and Killen, three other employeesin the shipping department, in connection with the general lay-off atthe plant.Since November 6, Morris has had 11/2 days' work at the DECISIONS AND, ORDERS153respondent's plant ; Cregger received very little work in Decemberand 40 hours' work in January.Neither Morris-nor Cregger wasworking at the time of the hearing. The respondent claims that al-though Morris is still on its pay roll and will be called back whenwork in the shipping department increases, Cregger is entitled topriority in employment. It therefore appears that the charge of dis-crimination against Morris centers in his transfer from the shippingdepartment to the lumber yard. The respondent contends that Mor-ris was transferred because he made mistakes in counting veneers inthe shipping department.Morris denied that he made any mistakesin counting and testified that he had always counted every face veneer.He further testified that he had never been reprimanded and that hiswork was satisfactory.-In June 1937 and thereafter, General Manager Richardson receivedcomplaints, both written and verbal, from customers concerning dis-crepancies between orders and shipments.Richardson testified thata few days after June 2, the date of the first complaint, as he waswalking through the shipping room he asked Morris if he was "count-ing these faces."Morris responded that he was. The respondent in-troduced evidence to show that thereafter Richardson received re-ports from his brother, Aaron Richardson, who was under instruc-tions to make a check count, that Morris,was not counting; that AaronRichardson noticed Morris making errors and spoke to him on severaloccasions about the latter's mistakes, and that Morris became angry ;that in one instance Aaron Richardson observed Morris making alarge error by his failure to make the count; and that Cregger alsonoticed during-the summer of 1937 that Morris was not checking thepreliminary count of the face veneers that came from the facedepartment.Harkrader, his foreman, testified that prior to the summer of 1937,he had had no trouble with Morris about counting the faces, becausehe then did much of the counting himself or was near at hand whenMorris counted; that in the summer and early fall of 1937, he was as-signed to additional duties that required him frequently to leave theplace where Morris was working; that much more of the countingwas then assigned to Morris, after which General Manager Richard-son told him that he was receiving complaints* from customers of mis-counts of veneer faces; that Cregger did not do much of the count-ing; and that he, Harkrader, received instructions from Richard-son to require the men making the count to initial the. packingmemorandum.Although Richardson testified that he ordered the packing memo-randum to be initialled for the purpose of fixing responsibility forthe miscounting, there is no evidence that he, himself, traced the mis-takes to Morris through the initialling process.He claimed to have 154NATIONAL LABOR RELATIONS BOARDfound Morris responsible from'the reports of his brother,Aaron.When General Manager Richardson was asked on cross-examinationhow he traced the errors to Morris,he answered : "By getting themup and questioning them and the other men admitted that Morriswasn't counting."We are not convinced that the mistakes were defi-nitely traced to Morris.It is significant that among the employeeswhom GeneralManagerRichardson questioned Cregger and Hark-rader were themselves engaged in some of the counting and couldhave been equally open to charges of inefficiency.However,although Morris may have made mistakes, an analysis ofthe record does not support the' contention that he was transferred forthat reason.There is no evidence that Richardson,DeCamp, orHarkrader ever complained to Morris about such mistakes before histransfer.DeCamp investigated the complaints which Richardson re-ported to him, but admitted that he never admonished Morris formaking those mistakes because as a rule he always entrusted the con-duct of the department to the foreman.DeCamp, however,did notremember advising Harkrader,Morris' immediate superior, aboutMorris' mistakes.Indeed, although Harkrader testified that he wastold by Richardson that complaints had been made by customers,Harkrader did not claim to have informed Morris of such com-plaints.Furthermore,it is significant that at the time of his trans-fer Morris was not told that he was being transferred because he mademistakes in counting.In fact, when the transfer occurred Harkradertold him that he did not know the reason for it, that"there were lotsgoing on in there that he did not know anything about."Harkraderdid not deny having made this statement.Finally, it is significantthat the transfer did not take place until the middle of Septemberwhen union organization among the respondent's employees underMorris'leadership was well underway, although AaronRichardsonclaimed he noticed Morris' errors as early as July.Under the cir-cumstances,we believe,thatMorris was transferred because of hisactivity in behalf of the Union.We find that the respondent,by demoting L. H. Morris from No.1 reserve man in the shipping department to No. 2 reserve man inthat department,discriminated against him in regard to the termsand conditions of his employment in order to discourage membershipin the Union.By virtue of such discrimination,Cregger has re-ceived preference in employment since the lay-off of November 6,1937, and the respondent has thus discriminated against Morris inregard to the hire and tenure of his employment.At the time of his lay-off Morris earnedbetween $14and $18 perweek.He has not been employed since then except for a day anda half at the respondent'splant.He has earned about $3.70.Hedesires to be reinstated to his former position.We find that Morrishas not obtained regular and substantially equivalent employment. DECISIONS AND ORDERS155IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above,-have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the sev-eral States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.We shall order the respondent to cease anddesist from such interference, restraint, and coercion.'We have also found that the respondent has discriminated in re-gard to the hire and tenure or terms and conditions of employmentof Clair Delp, Roy Stout, and L. H. Morris.We shall, therefore, af-firmatively require the respondent to offer immediate reinstatement toeach of said employees to his former or a substantially equivalentposition.The respondent shall offer L. H. Morris immediate rein-statement to his position as No. 1 reserve man in the shipping de-partment.We shall also order the respondent to make each of saidemployees whole for any loss of pay each has suffered by reason ofhis lay-off, discharge, or demotion by payment to each of them ofa sum equal to the amount which he normally would have earned aswages from the date of his lay-off, discharge or demotion, to the(late of the offer of reinstatement, less his net earnings 6 during saidperiod.Since the Trial Examiner did not find that the respondentdiscriminated in regard to the hire and tenure of employment of ClairDelp, the latter is not entitled to back pay from the date of theIntermediate Report to the date of this Decision.6VI. THE QUESTION CONCERNING REPRESENTATIONAt a meeting between Richardson, Wysor, and Humphrey, Boardinvestigator, held' on or about November 16, 1937, Humphrey pro-posed that the respondent and the Union agree to determine whethertheUnion represented a majority of the respondent's employees,either by a check of membership cards against the respondent's payroll, or by the holding of a consent election.Wysor told Humphrey5By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee inconnection with obtaining work and working else-where than for the respondent, which would not have beenincurredbut for his unlawfuldischargeand the consequentnecessity of hisseeking employmentelse«here.SeeMatterofCrossettLumber CompanyandUnitedBrotherhood of Carpentersand Joiners ofAmerica, Lumber andSawmillTorlersUnion, Local 2590,8 N. L R B. 440.6Matter of E R HaffelJinger Company, IncandUnitedWall Paper Crafts of NorthAmerica, LocalNo. 6, 1 N.L R B 760, 767. 156NATIONAL LABOR RELATIONS BOARDthat he and Richardson could not agree to either procedure.On orabout November 18, Kues called Richardson and asked him if eitherone of Humphrey's proposals was acceptable.Richardson statedthatWysor had "given Mr. Humphreys the answer on 'that, or some-thing similar."-We find that a question has arisen concerning the representation ofemployees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening' and obstructing commerceand the free flow of commerce.VIII.THE APPROPRIATE UNIT'In its petition the Union claims that the appropriate bargainingunit consists of "all employees paid on an hourly or piecework basisin the production and maintenance departments, exclusive of super-visory and clerical forces."At the hearing Kues enlarged on thisclaim to include all employees in the respondent's plant exclusive ofsupervisory, clerical, and office employees.No objection was madeby the respondent at the hearing regarding the appropriateness ofthis unit.All the respondent's employees except supervisory andclerical employees are eligible for membership in the Union.We seeno reason for deviating from the Union's desires in regard to thebargaining unit.We find that all the respondent's employees, excluding clerical,office, and supervisory employees, constitute a unit appropriate forpurposes of collective bargaining and that said unit will insure to therespondent's employees the full benefit of their right to self-organiza-tion and to collective bargaining and otherwise effectuate the policiesof the Act.Ix.THE DETERMINATION OF REPRESENTATIVESThe Union filed its petition on November 19, 1937. The Union,claims that on or before that date, approximately 193 of the respond--ent's employees had signed application cards for membership in theUnion.The cards, however, were not introduced in evidence at thehearing.We find, therefore, that the question concerning representa-tion which has arisen can best be resolved by an election by secretballot. DECISIONS AND ORDERS157As the petition requesting an investigation and certification ofrepresentatives was filed over a year ago, we shall provide that thosepersons employed by the respondent in the appropriate unit duringthe pay-roll period next preceding the date of the issuance of thisDecision and Direction of Election, and those ordered reinstated bythisDecision, shall be eligible to vote, excluding those who havesince quit or been discharged for cause.Upon the basis of the foregoing findings of fact and the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.United Brotherhood of Carpenters & Joiners of America, LocalUnion #1862, is a labor organization, within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure or termsand conditions of employment of Clair Delp, Roy Stout, and L. H.Morris, thereby discouraging membership in the Union, the respond-ent has engaged in and is engaging in an unfair labor practicewithin the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not discriminated in regard to the hire andtenure or the terms and conditions of employment of Garnett Shin-ault,Marvin Stuart, Cooper Johnson, John William Johnson, ClaudeBrookman, and Roland Rupe, within the meaning of Section 8 (3)of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of Pulaski Veneer Corporation, Pulaski,Virginia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.7.All the respondent's employees, exclusive of clerical, office, andsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent, 158NATIONAL LABOR RELATIONS BOARDPulaski Veneer Corporation,and its officers,agents, successors, andassigns, shall :"1.Cease anddesist :(a)From discouraging membership in United Brotherhood ofCarpenters & Joiners of America,LocalUnion #1862,or any otherlabor organization,by laying off, discharging,demoting, refusing toreinstate,or otherwise discriminating against,its employees in regardto hire or tenure of employment,or any term or condition of employ-ment ;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Clair Delp, Roy Stout,and L.H. Morris, immediateand full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights andprivileges ;(b)Make whole Clair Delp, Roy Stout,and L.H. Morris for anyloss of pay they have suffered by reason of the respondent's discrimina-tion in regard to the terms and conditions or hire and tenure of theiremploymentby payment to each of them of a sum of money equal tothat which each would normally have earned as wages from the date ofhis lay-off,discharge or demotion,to the date of such offer of rein-statement,less his net earnings during said period; provided that, inthe case of Clair Delp, back pay shall not run from April 21, 1938, thedate of the service of the Intermediate Report, to the date of thisDecision ;(c) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of thirty(30) consecutivedays from the date of such posting,stating that the respondent willcease and desist in the manner aforesaid;(d) Notify the Regional Director for the Fifth Region(Baltimore,Maryland)inwriting within ten(10) days from the data of thisOrder what steps the respondent has takento comply therewith.IT IS FURTHER ORDERED that the complaint,in so far as it alleges thatthe respondent discriminated in regard to the hire and tenure ofemployment of Marvin Stuart, JohnWilliamJohnson, Cooper John-son, Roland Rupe, Claude Brookman,and Garnett Shinault, withinthe meaning of Section 8 (3) of the Act,be, and it hereby is, dismissed. DECISIONSAND ORDERS159DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Pulaski Veneer Corporation,an election by secret ballot shall beconducted within fifteen (15)days from the date of this Direction,under the direction and supervision of the Regional Director for theFifthRegion, acting in this matter as agent of the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations,among all the employees of Pulaski Veneer Corpora-tion who were employed during the pay-roll period next precedingthe date of the issuance of this Direction of Election,excluding super-visory, clerical,and office employees and those who quit or were dis-charged for cause between such date and the date of election, butincluding those employees whose reinstatements are ordered above, todetermine whether or not they desire to be represented by UnitedBrotherhood of Carpenters & Joiners of America,Local Union#1862,for the purpose of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision,Order and Direction of Election.[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONDecember 10, 1938On December 3, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding,the election to be held within fifteen(15) days from the date of Direction,under the direction and super-vision of the Regional Director for the Fifth Region(Baltimore,Maryland).The Board,having been advised by the Regional Director forthe Fifth Region that a longer period within which to hold theelection is desirable,hereby amends its Direction of Election byextending the period within which the election shall be conductedto such time as the Board may in the future direct.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Amendment to Direction of Election.10 N. L.R. B., No. lia.